Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
With regards to the double patenting rejection of claim(s) 1-10 and 12-20, the terminal disclaimer filed on 07/26/22 has been reviewed, accepted, and recorded. The double patenting rejection with regards to claim(s) 1-10 and 12-20 is withdrawn.

35 USC § 103
With regards to the 35 USC § 103 rejection of claim(s) 1, 15, and 20, applicant argues the claims as amended are not taught by the prior art of record and the claim(s) should not be rejected under 35 USC § 103. Applicant’s remarks and amendments have been fully considered and are found convincing. The rejection under 35 USC § 103 with regards to claim(s) 1, 15, and 20 has been withdrawn. Accordingly, claims 1-10 and 12-20 and the reasons for allowance are noted below.

		Allowable Subject Matter
Claim(s) 1-10 and 12-20 is/are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record, either alone or in combination, fails to teach or suggest the  receiving, from a flexible device configured with a plurality of position sensors, first position information related to a body contour of a subject with respect to a support independently movable with respect to the support, wherein at least a portion of the plurality of position sensors are configured to transmit a signal passing through the subject toward the support or receive a signal passing through the subject from the support, and the first position information is determined based on the signals transmitted or received by the at least a portion of the plurality of position sensors; and generate, based on the first position information, the 3D model of the subject. The sensors utilized by prior art document D12, see 0096, teaches the sensors are located in predetermined locations and the information is determined dependent upon the signal transmitted or received from the position sensors. It is at least noted, D1 relates to a method and apparatus for generating an RGBD image of a patient on a patient table using a single 3D camera mounted on an X-ray tube. D2 relates to a replaceable laminar sensor to be placed on a bed. D11 relates to a user-wearable sensor device for directly or indirectly securing to a user or to an article worn by the user of pressure ulcers and associated complications. D12 relates to an article of apparel with an ultrasonic position detection and haptic feedback based on activities. The combination of the elements would not have been obvious to determine the amended claims, as presented. Therefore, if the prior art document existed teaching the claims as amended, it would not have been obvious to claim the prior art elements to amount to the whole of claim 1. 
Accordingly, there is not sufficiently motivation to combine the above-mentioned references and reconsideration and withdrawal of the rejections are respectfully requested.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amandeep Saini whose telephone number is (571)272-3382.  The examiner can normally be reached on M-F (8AM-4PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rudolph Vincent can be reached on (571)272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AMANDEEP SAINI/Primary Examiner, Art Unit 2661